296 F.2d 420
George SPECTOR, Appellantv.David L. LADD, Commissioner of Patents, Appellee.
No. 16443.
United States Court of Appeals District of Columbia Circuit.
Argued September 29, 1961.
Decided October 26, 1961.

Appeal from the United States District Court for the District of Columbia; Burnita Shelton Matthews, District Judge.
Mr. Quayle B. Smith, Washington, D. C., for appellant.
Mr. S. Wm. Cochran, Attorney, United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief, for appellee. Mr. Jack E. Armore, Attorney, United States Patent Office, also entered an appearance for appellee.
Before EDGERTON, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
The Solicitor of the Patent Office charged appellant, an authorized "patent agent", with violating Patent Office Rule 345, 35 U.S.C.A.Appendix, which forbids advertising. We sustained the rule in Evans v. Watson, 106 U.S.App.D.C. 108, 269 F.2d 775, cert. denied, 361 U.S. 900, 80 S.Ct. 213, 4 L.Ed.2d 157.


2
The First Assistant Commissioner of Patents held a hearing. Appellant testified that he had not himself filed any patent applications which resulted from his advertisements, and did not know that any were on file, but had aided in preparing five or six such applications. The Assistant Commissioner dismissed for lack of evidence the Solicitor's charge numbered 1, filed February 4, 1960, but sustained two charges of advertising and ordered appellant excluded "from practice as a patent agent in any application before the United States Patent Office, without prejudice to his registration after one year and after full compliance with the requirements of Rule 341, as in the case of one seeking registration who had not previously been registered."


3
Appellant applied to the United States District Court for the District of Columbia for review. The court held a hearing and on April 21, 1961 entered an order sustaining the Patent Office, from which this appeal is taken. We find no error.


4
Affirmed.